TEXT OF TEXAS RULES OF EVIDENCE 803(3) & 803(6)

TEX. R. EVID. 803(3) HEARSAY EXCEPTIONS:
AVAILABILITY OF DECLARANT IMMATERIAL

The following are not excluded by the hearsay rule, even though the declarant is available
to testify as a Witness:

(3) Then Existing Mental, Emotional, or Physical Condition. A statement of the
declarant’s then existing state of mind, emotion, sensation, or physical condition (such as
intent, plan, motive, design, mental feeling, pain, or bodily health), but not including a
statement of memory or belief to prove the fact remembered or believed unless it relates
to the_execution, revocation, identification, or terms of declarant’s Wll.

(6) Records of Reg.ularly Conducted Activity. A memorandum, report, record, or data
compilation, in any form, of acts, events, conditions, opinions, or diagnoses,. made at or
near the time by, or from information transmitted by, a person With knowledge, if kept in
the course of a regularly conducted/business activity to make the memorandum, report,
record,‘ or data compilation, all as shown by the testimony of the custodian or other
qualified Witness, or by affidavit that complies With Rule 902(10), unless the source of
information or the method or circumstances or preparation indicate lack of
trustworthiness “Business,, as used in this paragraph includes any and every kind of
regular organized activity Whether conducted for profit or not.

Ele‘l.=`.lTl `

APPG\\D l)¢

§r
<
(D
UJ
_1
,'£'
§ __l`\’_
“."
»:l
<